Fourth Court of Appeals
                                       San Antonio, Texas

                                             October 24, 2022

                                           No. 04-22-00698-CR

                                   IN RE John Bernard WILLIAMS

                                           Original Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        On October 21, 2022, relator filed a petition for writ of prohibition. Relator also filed a
motion for stay of the underlying trial proceedings. After considering the petition and the record,
this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ
of prohibition is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s motion for stay is DENIED as
moot.2


           It is so ORDERED on October 24, 2022.

                                                                                    PER CURIAM


       ATTESTED TO: ________________________________
                    MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 2019CR6240, styled State of Texas vs. John B. Williams III, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
2
  Opinion to follow.